Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
     Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
     303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
     corrections@appellate.courts.state.ak.us.



              THE SUPREME COURT OF THE STATE OF ALASKA

CLAUDIO P.,                                   )
                                              )        Supreme Court No. S-14988
                     Appellant,               )
                                              )        Superior Court No. 4FA-10-00090 CN
     v.                                       )
                                              )
STATE OF ALASKA,                              )        OPINION
DEPARTMENT OF HEALTH &                        )
SOCIAL SERVICES, OFFICE OF                    )        No. 6827 – September 20, 2013
CHILDREN’S SERVICES,                          )
                                              )
                     Appellee.                )
                                              )

             Appeal from the Superior Court of the State of Alaska,
             Fourth Judicial District, Fairbanks, Michael P. McConahy,
             Judge.

             Appearances: Olena Kalytiak Davis, Anchorage, for
             Appellant. Jacqueline G. Schafer, Assistant Attorney
             General, Anchorage, and Michael C. Geraghty, Attorney
             General, Juneau, for Appellee.

             Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
             Bolger, Justices.

             BOLGER, Justice.
I.     INTRODUCTION
              The father in this case, Claudio P., has been incarcerated since before his
daughter, Iris, was born and is likely to remain incarcerated for a significant portion of
Iris’s childhood.1 Iris was taken into State custody in June 2010 due to her mother’s
substance abuse and unsafe conditions in her home. Claudio’s mother requested that Iris
be placed with her, but her lack of stable housing precluded that possibility until January
2012 when she found a permanent home in Texas. In October 2011 Claudio also
provided the name of his father, who lives in South Dakota, as another placement option.
OCS requested home studies under the Interstate Compact on the Placement of Children
(ICPC)2 for each of Claudio’s parents. Both home studies came back with positive
recommendations shortly before the termination trial, which was held in August 2012.
Following the trial, the trial court terminated Claudio’s parental rights to Iris and noted
that Iris’s permanent placement would be determined at a subsequent hearing.
              Claudio argues that the trial court erred by terminating his rights because
OCS should have taken more action to place Iris with one of his parents. But we
conclude that OCS’s investigation of Claudio’s placement request was reasonable and
timely, and that each of the trial court’s challenged findings is supported by substantial
evidence.
II.    FACTS AND PROCEEDINGS
       A.     Iris Is Taken Into OCS’s Custody In June 2010.
              Claudio has twice been convicted and incarcerated for manslaughter —
from April 1994 to November 2004, and from January 2006 to the present. In the




      1
              Pseudonyms are used throughout to protect the privacy of the parties.
       2
              AS 47.70.010-.080.

                                            -2-                                      6827
interim he fathered a child, Iris, with Sandy.3 Claudio was in prison in May 2006, when
Iris was born. He expects to be released in 2015 or 2016.
              Iris has twice been in OCS’s custody. The first time, beginning in 2008,
was due to Sandy’s problems with substance abuse and her neglect of Iris. OCS referred
Sandy to substance abuse treatment, which she successfully completed. Iris was returned
to Sandy in 2009, and the OCS case was closed.
              In early 2010 OCS began receiving reports about Sandy and her children.4
In June 2010, after Sandy was arrested for DUI, she voluntarily placed Iris and Dolores
into State custody. At Sandy’s request OCS placed the children with the Normans,
licensed foster parents who had cared for Iris during her earlier time in OCS’s custody.
Sandy had a close relationship with the Normans, who were present at the birth of her
children and who had adopted a close relative of Sandy’s.
       B.	    OCS Makes Reunification Efforts Primarily For Sandy; Claudio
              Participates In Services While Incarcerated.
              OCS’s efforts before 2012 were directed mainly at Sandy. OCS referred
Sandy to Tanana Chiefs Conference Behavioral Health Service for an assessment, it
referred her to Ralph Perdue Center and to Fairbanks Native Association for case
management services, it set her up to participate in urinalysis testing, it assisted her in
obtaining housing, it referred her to parenting classes at the Resource Center for Parents
and Children family reunification program, and it offered to transport her from Minto to
Fairbanks for visits with her daughters.




       3
             Iris is an Indian child for purposes of the Indian Child Welfare Act
(ICWA). 25 U.S.C. §§ 1901-1963 (2006). She and Sandy are members of the Native
Village of Minto.
       4	
              In March 2010 Sandy had a second daughter, Dolores.

                                            -3-	                                     6827
             OCS did not offer many services to Claudio. Social worker William
Downes testified that providing services to Claudio was difficult because of his
incarceration. Downes testified that he was unable to call Claudio or send emails to him
in prison.    He stated that during case review meetings that Claudio attended
telephonically, he stressed to Claudio the importance of communicating with OCS.
However, Claudio never initiated communications.           While incarcerated, Claudio
participated in a program offered by the Department of Corrections that, according to
Claudio, addressed anger management and thinking errors.
             OCS facilitated contact between Iris and Claudio, although actual visits did
not occur until late in the case. Downes testified that he began contact slowly, by means
of letters, cards, and pictures, because of bonding issues that Iris had exhibited. He
testified that as the case progressed his supervisor directed him to “get going on”
implementing visitation between Iris and Claudio. In the months leading up to the
termination trial, OCS facilitated three in-person visits between Iris and Claudio at the
Palmer Correctional Center. The visits, which were paid for by OCS, occurred monthly.
Downes testified that arranging visits for Iris at Palmer was difficult because the visits
took a full day for the child, who lived in Fairbanks, involved plane travel, and required
that a familiar adult accompany her.
      C.	    Claudio’s Mother Requests Placement But Does Not Acquire Stable
             Housing Until January 2012.
             Claudio’s mother, Celina, retired from her job and left Alaska in August
2010. She did not learn that Iris had been removed from Sandy’s custody until October
or November 2010. In summer 2011 Celina temporarily returned to Alaska, where she
stayed with her daughter in Fairbanks and worked in Livengood. The record does not
indicate that she requested placement at the time, and, in any event, her daughter’s home




                                           -4-	                                     6827

was not large enough to accommodate Iris and Dolores.5 OCS provided Celina with in-
person visits with the girls during this time but Celina’s unpredictable work schedule
made organizing visits difficult.      Telephone visits were not possible at Celina’s
workplace. At some point during the summer or fall, Celina left Alaska, moving briefly
to Arizona, where she house-sat, and then, in September 2011, to Texas. In January
2012 she bought a house in Texas.
              Celina had told OCS that she did not want a home study done for Iris until
she acquired stable housing, but she stated that she would be willing to care for Iris. In
March 2012, after learning that Celina had obtained stable housing, OCS requested an
ICPC home study to investigate whether Iris and Dolores could safely be placed with
her. Texas approved the placement in July 2012 and forwarded a favorable report to
OCS the following month, shortly before the trial on the petition to terminate Claudio’s
parental rights.
        D.	   Sandy Announces Her Intention To Relinquish Her Parental Rights;
              Claudio Provides OCS With Suggestions For Placement.
              In late August 2011 Sandy stated that she intended to relinquish her
parental rights to her daughters. Claudio then provided his attorney with names of
relatives, including his mother and his siblings, whom he suggested as placement
options. Celina was not then available for placement, as she had yet to acquire stable
housing. Downes testified that when he received the names of Claudio’s suggested
placements, he contacted Claudio’s sister in October 2011 and his brother in January
2012.
              Claudio’s father, Paulo, testified that Claudio first told him that Iris was in
OCS’s custody in October 2011. That month, Downes contacted Paulo and he initiated


        5
             OCS’s policy is to place siblings together, whenever possible, in order to
maintain their sibling bond.

                                            -5-	                                       6827
an ICPC home study for Paulo’s family in South Dakota. OCS had just received the
positive result of the home study at the time the termination trial began.
              In addition to visits with Claudio, OCS facilitated weekly visits, initially by
telephone and later by video conferencing, between Iris and Paulo’s family. At the time
of the termination trial, OCS intended to set up an in-person visit. It appears that OCS
also intended to facilitate visits with Celina, but for reasons not apparent in the record,
those visits did not occur.
              At the time of the termination trial Iris’s permanent placement had yet to
be determined. The trial court noted that her permanent placement would be decided in
future proceedings.
       E.     The Trial Court Terminates Claudio’s Parental Rights To Iris.
              In March 2012 OCS filed a petition to terminate Sandy’s and Claudio’s
parental rights to Iris. Sandy then relinquished her rights. In August 2012 a termination
trial was held with respect to Claudio’s rights. Witnesses included Claudio, Paulo,
Celina, and Downes, as well as Cynthia Bridgman, a clinical therapist who had provided
services to Iris, and who testified as an expert in evaluating and providing therapeutic
services to children who have experienced trauma and to children who have relationship
and adjustment disorders. The Native Village of Minto intervened in the case in October
2010, and participated in the trial.
              On November 29, 2012, the trial court issued an order terminating
Claudio’s parental rights. The court found Iris to be a child in need of aid under AS
47.10.080(o) and AS 47.10.011(2), (6), and (8).6 The court found that Claudio had not


       6
               AS 47.10.080(o) and AS 47.10.011(2) allow a court to find a child to be in
need of aid based on her parent’s incarceration. AS 47.10.011(6) allows a court to find
a child to be in need of aid based on the child’s having been physically harmed or placed
                                                                            (continued...)

                                            -6-                                        6827
remedied the conduct that placed Iris at risk of harm, that OCS had made active but
unsuccessful efforts to provide services to prevent the breakup of the Indian family, that
Claudio’s continued custody of Iris would likely result in Iris suffering serious emotional
or physical damage, and that termination of Claudio’s parental rights was in Iris’s best
interests.
              Claudio appealed, challenging the trial court’s findings that Iris is a child
in need of aid, that OCS made active efforts to provide services to prevent the family’s
breakup, and that termination of his parental rights was in Iris’s best interests.
III.   STANDARD OF REVIEW
              In child in need of aid cases we review a trial court’s factual findings for
clear error.7 We review questions of law de novo.8 Findings are clearly erroneous if
review of the entire record leaves us with “a definite and firm conviction that a mistake
has been made.”9 Conflicting evidence is generally insufficient to overturn the trial
court, and we will not reweigh evidence when the record provides clear support for the
trial court’s ruling.10 Whether a child is in need of aid 11 and whether termination of


       6
         (...continued)
at risk of such harm, and AS 47.10.011(8) allows a court to find a child to be in need of
aid based on the child’s having suffered mental injury or having been placed at risk of
such injury.
       7
            Sherman B. v. State, Dep’t of Health & Soc. Servs., 290 P.3d 421, 427-28
(Alaska 2012) (citing Christina J. v. State, Dep’t of Health & Soc. Servs., 254 P.3d 1095,
1103 (Alaska 2011)).
       8
              Id. at 428 (citing Christina J., 254 P.3d at 1104).
       9
            Id. at 427-28 (quoting Barbara P. v. State, Dep’t of Health & Soc. Servs.,
234 P.3d 1245, 1253 (Alaska 2010)).
       10
              Id. at 428 (quoting Maisy W. v. State, Dep’t of Health & Soc. Servs., 175
                                                                         (continued...)

                                           -7-                                       6827

parental rights is in a child’s best interests12 are factual findings. The trial court’s
determination as to whether the State made active, but unsuccessful, efforts to provide
remedial services and rehabilitative programs designed to prevent the breakup of the
Indian family is a mixed question of fact and law.13
IV.    DISCUSSION
       A.     Claudio’s Incarceration Rendered Iris A Child In Need Of Aid.
              Alaska Statute 47.10.088(a)(1) requires a trial court to find by clear and
convincing evidence that a child has been subjected to conduct or conditions described
in AS 47.10.011 before the court may terminate a parent’s parental rights. The trial court
found that Iris was in need of aid under AS 47.10.011(2) and AS 47.10.080(o).14
              Alaska Statute 47.10.011(2) provides that a child may be found to be in
need of aid if “a parent, guardian, or custodian is incarcerated, the other parent is absent
or has committed conduct or created conditions that cause the child to be a child in need
of aid under this chapter, and the incarcerated parent has not made adequate
arrangements for the child.” Similarly, AS 47.08.080(o) provides that a child may be
found to be in need of aid if a parent is scheduled to be incarcerated for a significant
period of the child’s minority, no other parent is able to care for the child, and the


       10
       (...continued)
P.3d 1263, 1267 (Alaska 2008)).
       11
            Id. (quoting Pravat P. v. State, Dep’t of Health & Soc. Servs., 249 P.3d 264,
270 (Alaska 2011)).
       12
              Id. (citing Christina J., 254 P.3d at 1104).
       13
              Christina J., 254 P.3d at 1104 (citing Ben M. v. State, Dep’t of Health &
Soc. Servs., 204 P.3d 1013, 1018 (Alaska 2009)).
       14
             According to its terms, a finding under AS 47.10.080(o) qualifies as a
finding under AS 47.10.011.

                                            -8-                                       6827

incarcerated parent has not made “adequate provisions” for the child’s care during the
period of incarceration. The trial court found that these conditions applied to Iris’s
situation.15
               Claudio argues that the trial court’s finding was clearly erroneous because
he made adequate plans for Iris’s care during his incarceration. He asserts that he made
such plans before Iris came into the State’s custody by telling Sandy that if she needed
time away from Iris, she could take Iris to Claudio’s mother or sister, and, after Iris came
into the State’s custody, by telling OCS that he wanted one or the other of his parents to
care for the child.16
               We begin our analysis by noting that for an incarcerated parent to make
adequate provisions for a child’s care the parent must “take affirmative steps to arrange
appropriate and feasible care options independent of department action.”17 Claudio’s


       15
              While these two statutory sections both involve a parent’s incarceration, we
have noted that they provide “alternate and independent bases” for termination of a
parent’s parental rights. Frank E. v. State, Dep’t of Health & Soc. Servs., 77 P.3d 715,
717 (Alaska 2003). Both the trial court, in its decision, and Claudio, in his brief on
appeal, conflate their analyses of whether Claudio’s plans for Iris’s care were “adequate”
under these two statutory sections. While the two sections differ in certain respects,
those differences are not germane to the issue raised in this appeal. We agree with the
trial court and Claudio that “adequate provisions” and “adequate arrangements” are
synonymous for purposes of the statutes, and that caselaw interpreting one of these
provisions may be relevant in construing the other.
       16
              Claudio’s assertion that both of his parents “were immediately available and
willing to take custody of Iris (and Dolores) and adopt her if necessary,” is not supported
by the record. Claudio’s mother was unavailable to take custody of Iris until she
acquired housing, which did not happen until Iris had been in OCS’s custody for more
than 18 months, and Claudio’s father did not emerge as a placement option until Iris had
been in OCS’s custody for 16 months.
       17
               Samuel H. v. State, Office of Children’s Servs., 175 P.3d 1269, 1273
                                                                        (continued...)

                                            -9-                                       6827

suggestion that Sandy leave Iris with Celina or with Claudio’s sister if Sandy felt
overwhelmed does not satisfy this test. Claudio admitted that he “didn’t make any
arrangements” with Celina to step in if Sandy became unable to care for Iris, nor does
the record indicate that he approached his sister. Merely suggesting to Sandy that she
might leave Iris with Celina or his sister “if you feel you need some time away” does not
rise to the level of taking “affirmative steps to arrange appropriate and feasible care
options.” This is particularly true where Sandy did not, in fact, ask Claudio’s mother or
his sister to care for Iris, but instead voluntarily placed the children with OCS.
              Moving on to Claudio’s parents, we begin by noting that we have never
decided whether an incarcerated parent’s request that a child — already in OCS’s
custody — be placed with a particular individual constitutes making “adequate
arrangements” or “adequate provisions” for the child’s care. Nor do we decide that
question today. Instead, we hold that Claudio’s action in waiting more than a year before
taking steps to arrange for Iris’s care ultimately rendered the steps that he did take
inadequate.
              Because of Claudio’s delay, more than two years elapsed between the time
that Iris was taken into OCS’s custody and the time when OCS could have placed the
child in accordance with Claudio’s wishes.18 During that interval, according to Iris’s
therapist, Iris bonded with her foster parents, the Normans, as her protectors and



      17
        (...continued)
(Alaska 2008) (citing Stanley B. v. State, Div. of Family & Youth Serv., 93 P.3d 403, 406
(Alaska 2004)).
      18
              Because both Celina and Paulo live outside Alaska, OCS could not legally
place Iris with either of them until it received home studies approving such placements
from the states where Celina and Paulo resided. AS 47.70.010. OCS received Celina’s
favorable home study in July 2012 and Paulo’s in August 2012.

                                           -10-                                      6827

helpers.19 The therapist testified that removing Iris from the Normans’ care would “cause
strong emotional problems, cognitive issues for [Iris], despite how wonderful the newly-
appointed caregivers would be.” She stressed the importance of the longevity of Iris’s
relationship with the Normans, and testified that Iris displayed adverse reactions when
confronted with suggestions that the relationship might be disrupted. She testified that
if Iris were removed from the Normans’s care, she would suffer trauma that would not
be reparable.
                Had Claudio worked with OCS to have Iris placed with Paulo when she
first came into OCS’s custody, Iris might have been placed there before her bond with
her foster parents became too strong to disrupt, or she might at least have developed a
relationship with Paulo and his family that could have allowed her to be safely moved
to his custody later.20 But because Claudio delayed so long in putting OCS in contact
with Paulo, these things did not happen, and thus his belated request that OCS place Iris
with Paulo did not constitute an “adequate” plan for Iris’s care. We affirm the trial
court’s finding that Iris was a child in need of aid under AS 47.10.011(2) and
AS 47.10.080(o).21


       19
               The therapist testified that when Iris began therapy she had exhibited
numerous issues, including difficulty sleeping, fearfulness, taking off all of her clothes
and lying “stiff as a board” at nap time, and urinating and defecating in her clothing. The
therapist testified that Iris had reportedly been sexually abused, displayed symptoms
indicating that she may have been physically abused, and that her multiple changes in
caregivers early in her life had disrupted her social and emotional development.
       20
             The same cannot be said of Celina because she chose to delay acquiring
housing that would allow her to have custody of Iris until late in Iris’s CINA
proceedings.
       21
             Our resolution of this issue means that we need not consider Claudio’s
challenges to the trial court’s findings that Iris was also in need of aid under AS
                                                                        (continued...)

                                           -11-                                      6827

       B.	    OCS Made Active But Unsuccessful Efforts To Provide Services To
              Prevent The Breakup Of The Indian Family.
              25 U.S.C. §1912 (d) and Alaska Child in Need of Aid Rule 18(c)(2) require
a trial court to find, by clear and convincing evidence, that the State made active but
unsuccessful efforts to provide remedial services and rehabilitative programs designed
to prevent the breakup of the Indian family before the court may terminate a parent’s
parental rights to an Indian child. Courts review the State’s reunification efforts on a
case-by-case basis because “no pat formula exists for distinguishing between active and
passive efforts.”22 A parent’s incarceration does not relieve the State of its duty to
provide active efforts, but it may affect the scope of the State’s efforts and it may limit
the options available to the State.23 Services provided to a parent by the Department of
Corrections count as efforts provided by the State.24,
              1.	    The trial court properly considered the State’s efforts for the
                     family as a whole.
              ICWA requires the State to make efforts to provide services designed to
prevent the breakup of the Indian family.25 In finding that the State met its burden, the
trial court focused, first, on the efforts provided to the family as a whole. Those efforts


       21
        (...continued)
47.10.011(6) and (8). See Alyssa B. v. State, Dep’t of Health & Soc. Servs., 165 P.3d
605, 618 (Alaska 2007).
       22
            A.A. v. State, Dep’t of Family & Youth Servs., 982 P.2d 256, 261 (Alaska
1999) (quoting A.M. v. State, 945 P.2d 296, 306 (Alaska 1997)) (internal quotation
marks omitted).
      23
             T.F. v. State, Dep’t of Health & Soc. Servs., 26 P.3d 1089, 1096 (Alaska
2001) (quoting A.A., 982 P.2d at 261).
       24
              Id. (citing A.M., 945 P.2d at 305; A.A., 982 P.2d at 263).
       25
              25 U.S.C. § 1912 (d) (2006).

                                           -12-	                                     6827

included referrals for Sandy to Tanana Chiefs Conference Behavioral Health Service,
Ralph Perdue Center, Resource Center for Parents and Children, Pichette Counseling,
and Fairbanks Native Association; arrangements for urinalysis testing; assistance in
obtaining housing; and assistance with transportation to facilitate family contact. The
efforts also included facilitating family contact with other family members via in-person,
telephone, and video-conference visits and providing therapy for Iris.
              The trial court properly found that these services could be considered in
evaluating efforts made on Claudio’s behalf “because if [Sandy] had succeeded in her
case plan, the State would not be moving to terminate [Claudio’s] parental rights.” This
finding is in line with our caselaw. As we have stated, “OCS’s active efforts toward a
non-incarcerated parent are important because if the children are able to stay with the
non-incarcerated parent, it is unlikely the incarcerated parent’s rights will be
terminated.”26
              2.     The services provided to Claudio were adequate.
              With respect to Claudio, OCS’s efforts consisted of paternity testing,
facilitating Claudio’s ability to send Iris cards and letters, and providing in-person visits.
The Department of Corrections provided Claudio with services designed to address,
among other issues, his anger management problem. The trial court noted that the State’s
efforts for Claudio were “not perfect by any means,” but that because Claudio’s
incarceration meant that Iris could not be placed in his custody within a reasonable time,
the State’s efforts toward him “were active and reasonable under the circumstances.”




       26
             Doe v. State, Dep’t of Health & Soc. Servs., 272 P.3d 1014, 1021 (Alaska
2012); see also Dashiell R. v. State, Dep’t of Health & Soc. Servs., 222 P.3d 841, 850
(Alaska 2009).

                                            -13-                                        6827
                  Claudio concedes that OCS was limited in the services it could offer him,
but he argues that OCS “failed miserably” in two areas where it could make efforts —
visitation and effectuating Claudio’s desires for Iris’s placement.
                  As to visitation, Claudio asserts that OCS basically had no contact with
him. The record substantially supports Claudio’s position for much of the time Iris was
in custody. But Claudio was at least partly responsible for the lack of communication.
More importantly, Claudio has no answer for the trial court’s observation that “additional
contact between [Iris] and [Claudio] would not have altered the situation in any
substantive respect . . . . No matter what the Department does, [Iris] cannot be returned
to [Claudio] in a reasonable time for him to parent her.” We agree with the trial court.
Even if Claudio’s social worker should have made greater efforts to maintain contact
with him, and even if OCS should have arranged visitation sooner, it is beyond dispute
that no amount of contact or visitation would have altered Claudio’s situation to allow
him to act as Iris’s parent before his release from prison, which is still several years in
the future.27 Claudio, not OCS, is responsible for that situation.
                  Finally, we reject Claudio’s argument that OCS should have made
additional efforts to place Iris with one of his parents. Leaving aside the question of
whether OCS’s placement decisions may be relevant in determining whether the State
has made active efforts on behalf of an incarcerated parent,28 it is clear that here OCS
made all the efforts it reasonably could have been expected to make to place Iris with
Claudio’s parents. Specifically, Claudio’s mother was without adequate housing to allow
placement with her until 2012, and Claudio’s father did not become a placement option

        27
                  Claudio concedes that he will remain incarcerated for a “significant period”
of Iris’s life.
        28
            See Josh L. v. State, Dep’t of Health & Soc. Servs., 276 P.3d 457, 464-66
(Alaska 2012) (per curiam) (2-2 decision).

                                              -14-                                      6827
until October 2011. As discussed above, OCS’s investigation into both of these homes
was appropriate and timely, considering the circumstances.
              We thus affirm the trial court’s finding that OCS made active efforts to
provide programs and services to prevent the breakup of the Indian family.
       C.     Termination Of Claudio’s Parental Rights Was In Iris’s Best Interests.
              Before a court may terminate a parent’s parental rights, AS 47.10.088(c)
requires the court to consider the best interests of the child. Alaska Child in Need of Aid
Rule 18(c)(3) requires the court to find by a preponderance of the evidence that
termination is in the child’s best interests. Here, the trial court found that termination of
Claudio’s parental rights would serve Iris’s best interests because Claudio will “not be
able to parent [Iris] until she is well into her teen years.” The court found that stability
and permanency were crucial to Iris’s health, and it concluded that Iris’s “future should
not be in flux depending on [Claudio’s] incarceration and personal progress.” The trial
court’s finding was supported by Claudio’s testimony about his expected period of
incarceration and his plans after his release and by Downes’s and Bridgman’s testimony
about Iris’s fragility and attachment issues.
              The main thrust of Claudio’s challenge to this finding is his assertion that
OCS should have remedied Iris’s status as a child in need of aid by placing her with one
of his parents. But this argument misses the point, as the question for the trial court was
not whether OCS should have done something differently in the past, but whether, at the
time of the trial, termination of Claudio’s parental rights was in Iris’s best interests in
order to free Iris for adoption or other permanent placement.29 Nor does Claudio’s
argument address the gravamen of the trial court’s finding, which is that wherever Iris
ends up being placed, her placement must be permanent and stable, and must free her


       29
              AS 47.10.088(a).

                                            -15-                                       6827
from the uncertainties inherent in the possibility that Claudio might someday reenter her
life as her parent. Such permanency, stability, and certainty can only come about if
Claudio’s parental rights to Iris are terminated. We affirm the trial court’s finding that
termination of Claudio’s parental rights is in Iris’s best interests.
V.     CONCLUSION
              Based on the foregoing discussion the trial court’s order terminating
Claudio’s parental rights to Iris is AFFIRMED.




                                            -16-                                    6827